Citation Nr: 0113235	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a temporomandibular 
joint (TMJ) syndrome.  

3.  Entitlement to an initial (compensable) rating for 
myofascial pain syndrome involving multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel

INTRODUCTION

The appellant had active air service from August 1981 to 
December 1992.  His DD Form 214 indicates only that he served 
in support of Operation Desert Shield/Storm, but there are 
other indications of record that he may actually have served 
in Southwest Asia or the Persian Gulf area during the 
conflict.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Jackson and Waco 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA).  This appeal was last before the Board in April 1997, 
when it was remanded to the Jackson RO for further, specified 
development.  The Waco RO is currently the certifying RO.


REMAND

When this appeal was last before the Board in April 1997, the 
record indicated that the appellant had failed to report for 
a personal hearing scheduled at his request before a Hearing 
Officer at the Jackson RO in August 1995.  However, unknown 
to the Board at that time, the appellant had requested 
another local hearing in a letter addressed to the Jackson RO 
and dated January 2, 1997.  This written hearing request was 
not added to the claims file until after the Board's remand 
in April 1997.  Most probably because the appellant's claims 
file was subsequently transferred to the Waco RO in June 
1997, there has never been any response to this second 
hearing request.  Considerations of due process require that 
the appellant's request for a personal hearing be honored 
prior to further appellate review by the Board.  

In addition, the appellant has mentioned receiving medical 
care at the VA Medical Centers in Biloxi, MS, San Antonio, 
TX, and Lake City, FL (see VA Form 21-4138 from the 
appellant, dated March 28, 1995), and also at the VA Medical 
Center in New Orleans, LA (see the appellant's letter 
addressed to the Jackson RO, dated January 2, 1997).  Copies 
of all VA medical records pertaining to the appellant need to 
be incorporated into the claims file, since these medical 
records are already deemed to be of record in this appeal.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the issue of entitlement to an initial (compensable) 
rating from January 1993 for myofascial pain syndrome 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999) would 
seem to require some additional procedural development.  This 
disability was first rated by analogy to rheumatoid arthritis 
under Diagnostic Code 5002 of the Rating Schedule, which was 
cited to the appellant in the statement of the case issued in 
August 1994.  However, effective May 7, 1996, Diagnostic Code 
5025 for fibromyalgia was added to the Rating Schedule, and 
this code is controlling on and after that date.  See the 
report of the VA Joints examination of the appellant in July 
1997, in which the examiner stated that, at least as concerns 
this case, the terms fibromyalgia and myofascitis mean the 
same thing.  Although the RO has made reference to the 
provisions of Diagnostic Code 5025 in the supplemental 
statements of the case issued in September 2000 and January 
2001, the provisions of this code have not been cited to the 
appellant as the legal justification for the RO's rating 
actions on and after May 7, 1996, as required by 38 U.S.C.A. 
§ 7105(d)(1)(B) (West 1991).  Since this appeal must be 
returned to the RO for other reasons, this procedural 
deficiency should also be remedied.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should obtain and incorporate 
into the claims file copies of all VA 
medical records pertaining to medical 
care and/or evaluation given to the 
appellant since his discharge from active 
service in December 1992.  If necessary, 
the RO should ask the appellant to 
identify all of the VA facilities at 
which he has received such medical care 
or evaluation.  

2.  At the same time, the RO should 
schedule the appellant for a personal 
hearing before a Hearing Officer or other 
qualified local VA personnel and notify 
him in writing of the time and place to 
report for this hearing.  A transcript of 
this hearing, if held, should be 
incorporated into the claims file.  If he 
no longer desires such a hearing, the 
request should be withdrawn in writing at 
the RO.

3.  The RO should next review the claims 
file and ensure that all additional 
evidentiary development action required 
by Veterans Claims Assistance Act (VCAA) 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
satisfied.  The RO should also refer to 
any pertinent guidance, including Federal 
Regulations, that is subsequently 
provided.  Thereafter, the RO should then 
readjudicate the issues currently on 
appeal based upon a review of all of the 
relevant evidence of record.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  NOTE: the supplemental statement of 
the case must reflect a citation to the provisions found at 
38 C.F.R. § 4.71a, Code 5025 as justification for the RO's 
rating determinations on and after May 7, 1996.  In 
accordance with proper appellate procedures, the case should 
then be returned to the Board for further appellate 
consideration.  The appellant need take no further action 
until he is so informed, but he may furnish additional 
evidence and/or argument on the remanded matters while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




